Citation Nr: 0834496	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO. 03-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for internal injuries.

2. Entitlement to service connection for Human 
Immunodeficiency Virus (HIV).

3. Entitlement to service connection for residuals of 
injuries to the teeth and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from January 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in September 2005. 

The veteran testified at a Board hearing at the RO before a 
Veterans Law Judge (VLJ) in December 2003. In May 2008 
correspondence, the Board notified the veteran that the VLJ 
who conducted the December 2003 hearing was no longer 
employed by the Board. The letter informed the veteran that 
he could request another hearing before a different VLJ and 
that if he did not respond to the letter within 30 days, the 
Board would assume that he did not want another hearing and 
would proceed with review of the appeal. The record does not 
reflect that the veteran responded to this letter; as such, 
the Board will proceed with review of the appeal.

The issue of entitlement to service connection for residuals 
of injuries to the teeth and face is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By rating decision in November 1990, the RO denied the 
veteran's service connection claim for residuals of internal 
injuries; a timely notice of disagreement was not received to 
initiate an appeal from that determination.

2. Evidence received since the November 1990 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record does not relate to an unestablished fact 
necessary to substantiate the claim. 

3. Human Immunodeficiency Virus (HIV) was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is HIV otherwise related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1. The November 1990 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of internal injuries. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007). 

3. Human Immunodeficiency Virus (HIV) was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2002, December 2005 and June 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, earlier effective date, and new and 
material evidence claims (including notice in the December 
2005 and June 2006 letters of the bases of the prior denial 
for service connection for internal injuries). These letters 
also advised the veteran of what information and evidence 
must be submitted by him and what information and evidence 
will be obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. However, the veteran was not 
prejudiced from this timing error because the veteran's 
claims were readjudicated in the January 2008 supplemental 
statement of the case after he received appropriate VCAA 
notice in the December 2005 and June 2006 VCAA letters. Thus, 
the Board finds that the essential fairness of the 
adjudication process was not affected by the VCAA timing 
error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

New and Material Evidence Claim

In a November 1990 rating decision, the veteran's claim of 
entitlement to service connection claim for residuals of 
internal injuries was denied. The veteran was notified of the 
November denial in December 1990, but he did not file a 
notice of disagreement to initiate an appeal. The veteran did 
file a document in August 1991 which expressed disagreement 
with the percentages assigned for the disabilities that were 
found to be service connected; however, the document did not 
express any disagreement with the denial of service 
connection for residuals of internal injuries. As such, the 
November 1990 rating decision became final. 38 U.S.C.A. 
§ 7105(c). However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5108. A September 2001 written communication from the veteran 
was interpreted by the RO as a claim to reopen. When a claim 
to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the November 1990 
rating decision included service medical records showing a 
motor vehicle accident (MVA), VA medical records, and an 
October 1990 VA examination report which showed that the 
veteran had no residuals from internal injuries (which he 
claimed he incurred in the MVA in service). The claim was 
denied by the RO based on lack of evidence of current 
residuals of internal injuries related to the veteran's 
active duty service period.

Evidence received since the November 1990 rating decision 
includes VA treatment records and examination reports. The VA 
treatment records and examination reports are all new as they 
were not of record at the time of the November 1990 rating 
decision. 

Nevertheless, none of the new evidence is material as it does 
not tend to show that the veteran has current residuals of 
internal injuries etiologically related to his active duty 
service. The new VA treatment records and examination reports 
are completely devoid of any complaints or diagnosis of 
residuals of internal injuries related to the veteran's 
active duty service period. As such, the new evidence does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

The Board has considered the veteran's statements. However, 
because of the prior final decision, the Board's threshold 
analysis must be whether new and material evidence has been 
received to reopen his claim. For the reasons discussed 
above, the Board is unable to find any new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection. As such, the evidence 
received since the November 1990 rating decision is not new 
and material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim.

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran alleges that he contracted Human Immunodeficiency 
Virus (HIV) during his active duty service period. After 
careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's current HIV is etiologically related to 
his active duty service period.

The veteran's service medical records are devoid of reference 
to any diagnosis of HIV. An August 2006 VA examination report 
and addendum shows that the examiner reviewed the veteran's 
service medical records. After noting that the veteran tested 
negative for HIV in service in April 1989, the examiner 
opined that the veteran's current HIV "cannot be said to be 
in any way related to his time in the military service." 
There are no contrary competent medical opinions of record. 
Thus, the Board finds the preponderance of the evidence is 
against a finding that the veteran's current HIV is 
etiologically related to his active duty service period. As 
such, entitlement to service connection for HIV is not 
warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
internal injuries.

Service connection for Human Immunodeficiency Virus (HIV) is 
denied.


REMAND

As noted above, the veteran claimed to have incurred several 
injuries in a motor vehicle (MVA) in service, including 
alleged injuries of the face and teeth. 

The July 2006 VA dental examination report shows that the 
veteran had a "cracked tooth" that was "at least as likely 
as not ....a result of the MVA." The examiner did not have the 
veteran's claims file to review when rendering his opinion. 
After reviewing the veteran's claims file, the same examiner 
issued an October 2006 addendum to his July 2006 report and 
stated that "review of the c-file establishes no evidence of 
dental trauma s/p 1989 MVA that is correlated with the 
presenting clinical signs and symptoms." He also wrote: 
"Review of the c-file does not alter, change or contradict 
my clinical findings of the July 2006 examination." 

Unfortunately, the addendum cannot be reconciled with the 
original July 2006 report. The first report found a cracked 
tooth attributable to the veteran's in-service MVA, but the 
addendum says there is no evidence of dental trauma, yet 
specifically states that review of the veteran's claims file 
changed none of the findings of the original report. 

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for the same 
VA examiner who conducted the July 2006 VA 
dental examination to review the veteran's 
claims file and provide an opinion as to 
the etiology of the chipped tooth noted in 
the original July 2006 report. If the same 
examiner is not available, the RO should 
arrange for the veteran to undergo a new 
VA dental examination. The veteran's 
claims file must be made available to the 
examiner in connection with the 
examination. The examiner should be asked 
to provide an opinion as to whether the 
veteran's current cracked tooth is related 
to his in-service MVA, or any other 
incident of his active duty service 
period. If the examiner cannot provide the 
requested opinion without resorting to 
mere speculation, he or she should so 
state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claim. If 
any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


